DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 4/4/2022, with respect to the status of the claims are hereby acknowledged. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see Remarks, pg. 7-8, filed 4/4/2022, with respect to the rejection of claims 1-16 are hereby acknowledged. The examiner notes that the applicant’s arguments are directed to the newly amended limitations. Therefore, a new grounds of rejection will be made in order to take the newly presented limitations into consideration.
With respect to the applicant’s arguments regarding the prior art of record not disclosing the newly amended limitations, the examiner will rely, in part, on the prior art of record to Kim and Amrutkar to establish the deficiencies of the prior art and then provide evidence as to how the newly found prior art reference(s) disclose the deficiencies in order to establish the he factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 under Graham v. Deere. As will be discussed in the new grounds of rejection below, with respect to the keyword bar for indicating a name of a first object recognized in a screen shot image, Kim does not use the term keyword in relation to the captured image understood as a screen shot. However, Kim does teach sharing the images with other devices or users in Fig. 20-21 elements 2011,2110 and para 165-166 teaching elements 2011,2110 displayed with a menu selection for sharing or uploading. Whereas Kim does not use the term “keyword” para 162 corresponds to a keyword bar as Kim teaches a menu element is presented with a capture image to display a capture related object 2010 may include text or an icon 2011 indicating capture, a thumbnail image 2012 of a captured image, a capture function related menu item, etc.). More importantly, Kim does not indicate a name of a first object recognized in a screen shot image. The issue then becomes whether a person of ordinary skill would have appreciated the benefit of using Kim’s para 162 (capture related object 2010 may include text or an icon 2011 indicating capture, a thumbnail image 2012 of a captured image, a capture function related menu item, etc.) to indicate a name of a first object recognized in a screen shot image.
Furthermore, Amrutkar will be cited for the significant teaching value in disclosing an invention for associating metadata identifying keywords for “save that screen” (i.e., screen shot) function (para 41, 57-58, 68-69, 72 - causing the metadata associated with the image to be stored with a representation of the image from the sequence of images and a user account identifier corresponding to a user of the mobile device; para 82-85 QR link associated with the presentation of a shared content). A person of ordinary skill in the art would have understood or reasonably inferred that the teachings of Amrutkar would update the keyword metadata associated with the selected screen shot because each presented “save the screen” has different metadata depending on the image selected and the metadata allows the user accessing the screen shot to recover metadata identifying information associated with the screen shot when presented in the future. Therefore, each “save the screen” image shared with other viewers would be generated/updated to have accompanying metadata when shared. All things considered, a new grounds of rejection will be made in order to take the newly presented limitations into consideration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM; Sungeun et al. US 20140168117 A1 (hereafter Kim) and in further view of Casper; Kariyushi US 20150296250 A1 (hereafter Casper) and in further view of and in further view of Amrutkar; Chaitrali et al.  US 20170235768 A1 (hereafter Amrutkar) and in further view of Tsujimoto; Takuhito US 20160269675 A1 (hereafter Tsujimoto) and in further view of Adams; Mark Shelby US 20130098982 A1 (hereafter Adams). 

Regarding claim “a smart television, comprising: a screen; a memory configured to store computer instructions; a processor in communication with the memory and the screen” Kim teaches (Fig. 1 and para 28-32 mobile terminal comprises a digital broadcast terminal comprising display 151 memory 160, controller 180); “and configured to execute the computer instructions to cause the smart television to: while the screen is displaying a video image, in response to an instruction input for screen shot, display a graphical user interface on the screen” Kim para 157-171 teaches in response to user input s1720, image display apparatus receives and processes a capture command (para 160-161) and capture predetermined image 220 from a broadcast channel or DVR to then present capture related object 2010 and a capture function related menu item 2011,2110 (para 161-165 captured image corresponds to a screen shot) interpreted as a graphical user interface; Kim further teaches “wherein the graphical user interface comprises a currently-played content display layer for continuing displaying a current-played video image, and a screen shot content display layer comprising a screen shot display bar for displaying screen shot images acquired from current screen shot” Fig. 20-21 element 2020 currently played content display layer continues to be displayed during screen capture and elements 2011,2110 screen shot display bar displaying screen shot images acquired from current screen shot; Regarding “a first keyword bar for indicating a name of a first object recognized in a screen shot image, a screen shot share bar, and a QR code information display bar for displaying QR code information generated based on the screen shot image, the screen shot display bar is configured to display thumbnails of screen shot images, the thumbnails are unfolded so that the screen shot images are available for selection” Kim does not disclose a first keyword bar for indicating a name of a first object or QR code as claimed but Kim does disclose a share menu and the screen shot display bar is configured to display thumbnails of screen shot images, the thumbnails are unfolded so that the screen shot images are available for selection (See Kim Fig. 20-21 elements 2010, 2011-2012,2110 and para 162-166 teaching menus when disclosing elements 2011,2110, 2111 displayed with a capture function related menu item menu selection for sharing or uploading; whereas Kim does not use the term “keyword” Kim para 162 corresponds to a keyword bar as Kim teaches a menu element is presented with a capture image to display a capture related object 2010 may include text or an icon 2011 indicating capture, a thumbnail image 2012 of a captured image, a capture function related menu item, etc.), however, Kim does not indicate a name of a first object recognized in a screen shot image. The issue then becomes whether a person of ordinary skill would have appreciated the benefit of using Kim’s para 162 (capture related object 2010 may include text or an icon 2011 indicating capture, a thumbnail image 2012 of a captured image, a capture function related menu item, etc.) to indicate a name of a first object recognized in a screen shot image. Regarding “update presentation of the screen shot content display layer in response to a first screen shot image being selected from the screen shot images, the updating comprising: updating a recognized object associated with the first screen shot image, a name of the recognized object, a screen shot share bar corresponding to the first screen shot image and a QR code information display bar corresponding to the first screen shot image; and in response to a selection on the screen shot share bar corresponding to the first screen shot image, display QR code information of the first screen shot image in the QR code information display bar, so that a smart terminal in communication with the smart television acquires the first screen shot image by scanning the QR code information, wherein the QR code information is configured to contain URL information of the first screen shot image” Kim does not use the term keyword in relation to the captured image understood as a screen shot Kim does teach sharing the shared images with other devices or users in Fig. 20-21 elements 2011,2110 and para 165-166 teaching elements 2011,2110 displayed with a menu selection for sharing or uploading; As discussed above, whereas Kim does not use the term “keyword” para 162 corresponds to a keyword bar as Kim teaches a menu element is presented with a capture image to display a capture related object 2010 may include text or an icon 2011 indicating capture, a thumbnail image 2012 of a captured image, a capture function related menu item, etc.), however, Kim does not indicate a name of a first object recognized in a screen shot image. The issue then becomes whether a person of ordinary skill would have appreciated the benefit of using Kim’s para 162 (capture related object 2010 may include text or an icon 2011 indicating capture, a thumbnail image 2012 of a captured image, a capture function related menu item, etc.) to indicate a name of a first object recognized in a screen shot image.
With respect to the first deficiency of Kim as discussed above relating to the issue of the claimed term “keyword” in relation to a first keyword bar for indicating a name of a first object recognized in a screen shot image and whether a person of ordinary skill would have appreciated the benefit of using Kim’s para 162 (capture related object 2010 may include text or an icon 2011 indicating capture, a thumbnail image 2012 of a captured image, a capture function related menu item, etc.) to indicate a name of a first object recognized in a screen shot image, in an analogous art to Casper renders this limitation obvious (see Casper below). As discussed above, whereas Kim does not use the term “keyword”, Kim para 162 corresponds to a keyword bar as Kim teaches a menu element is presented with a capture image to display a capture related object 2010 may include text or an icon 2011 indicating capture, a thumbnail image 2012 of a captured image, a capture function related menu item, etc.), however, Kim does not indicate a name of a first object recognized in a screen shot image. 
Casper teaches capture modules which can, for each video, capture video screen shots and obtain content identifiers, detected object information (para 38) comprising barcodes (e.g., QR code) (para 41) and wherein Fig. 5C presents a captured image with a layer for presenting detected object names of objects detected in the captured image; see also Casper para 86-90 relating to “keywords” associated with objects displayed in a frame. With respect to the deficiency of Kim (i.e., update presentation of the screen shot content display layer in response to a first screen shot image being selected from the screen shot images, the updating comprising: updating a recognized object associated with the first screen shot image, a name of the recognized object, a screen shot share bar corresponding to the first screen shot image and a QR code information display bar corresponding to the first screen shot image; and in response to a selection on the screen shot share bar corresponding to the first screen shot image, display QR code information of the first screen shot image in the QR code information display bar, so that a smart terminal in communication with the smart television acquires the first screen shot image by scanning the QR code information, wherein the QR code information is configured to contain URL information of the first screen shot image”) Casper para 30-32, 67, 71 and Fig. 5D disclosing a mobile device 592 used in conjunction with a set-top box 591 to obtain commerce information to be presented on a mobile application. Casper recognizes a benefit in para 71 wherein “…process 200 can allow a user to scroll through different graphical content items corresponding to the objects by scrolling vertically or horizontally on a mobile device, a media playback device, and/or any other suitable device. In a more particular example, in response to receiving a pause request or any other suitable request from the user, process 200 can present graphical content items within the paused video frame. While scrolling through different graphical content items, process 200 can selectively present commerce information associated with each of the highlighted graphical content items (e.g., price, product specification, seller information, etc.) without leaving the presented video content or without leaving a media application that is playing back the video content….” Whereas Casper teaches a URL and a QR code, Casper does not state that the QR code is configured to contain URL information (see Casper para 41, 53 and 98).
A person of ordinary skill in the art would have reasonably inferred that based on the teachings of Casper, the screen displaying captured video screens comprising information related to the image (e.g., content identifiers, detected object information, barcodes, commercial information) would be updated as the viewer scrolls thru captured images for selection because Amrutkar teaches an invention for associating metadata identifying keywords for “save that screen” (i.e., screen shot) function (para 41, 57-58, 68-69, 72 - causing the metadata associated with the image to be stored with a representation of the image from the sequence of images and a user account identifier corresponding to a user of the mobile device; para 82-85 QR link associated with the presentation of a shared content). A person of ordinary skill in the art would have understood or reasonably inferred that the teachings of Amrutkar would update the keyword metadata associated with the selected screen shot because each presented “save the screen” has different metadata depending on the image selected and the metadata allows the user accessing the screen shot to recover metadata identifying information associated with the screen shot when presented in the future. Therefore, each “save the screen” image shared with other viewers would be generated/updated to have accompanying metadata when shared. Whereas Amrutkar teaches a URL and a QR code, Amrutkar does not state that the QR code is configured to contain URL information (see Amrutkar para 84 and 93).
The deficiency of Amrutkar and Casper with respect to the “QR code is configured to contain URL information” is further evidenced in an analogous art by Tsujimoto teaches creating a screenshot capture including recorded information identity of objects in the captured screenshot and creating an optically machine readable code (e.g., QR code) comprising a URL (para 44-48); see also Tsujimoto Fig. 4 for displaying a captured image combined with a QR code wherein the QR code can be included in the frame or margin (para 18 and 55-58). 
More importantly, he motivation to modify Kim, Casper, Amrutkar, and Tsujimoto is further evidenced in Adams teaching simultaneously presenting QR code with a television image in order for a mobile device to access information related to the video image (Fig. 1-2, 4 and para 25-30). 
[See prior art made of record but not relied upon Lin; Lanjia US 20190065032 A1 cited in prior Office Action and incorporated herein.]
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim for presenting currently played content display layer with screen capture functionality to share text related to the captured images with other user devices and further incorporate known elements of Casper for capture modules which can, for each video, capture video screen shots and obtain content identifiers, detected object information comprising barcodes (e.g., QR code) to enable the user to access information about content items displayed in the captured video screen, while scrolling images, because the invention would update the metadata associated with captured image as taught by Amrutkar so that the viewer can access the information about content items from a secondary device such as a mobile device and without leaving the presented video content or without leaving the media application that is playing back the video content. It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim, Casper, and Amrutkar for presenting currently played content display layer with screen capture functionality to share metadata related to the captured images with other user devices and further incorporate known elements of Tsujimoto for creating a screenshot capture including recorded information identity of objects in the captured screenshot and creating an optically machine readable code (e.g., QR code) comprising a URL because the prior art, including Adams recognizes the benefit of enabling two electronic devices to share metadata (e.g., barcodes) associated with displayed content obtained at a television device. [See also prior art made of record to Shang; Xiuyuan et al. US 20160182948 A1 which was previously cited for enabling two electronic devices to share screen shots and associated metadata obtained at a television device.]
Regarding claim 2, “wherein the screen shot share bar is configured to share one or more screen shot images with the smart terminal in communication with the smart television” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Kim teaches Fig. 20-21 elements 2011,2110 and para 165-166 teaching elements 2011,2110 displayed with a menu selection for sharing or uploading; Amrutkr para 29, 52, 103 share saved image related information; Shang teaching an electronic device may be referred to being one or both of a first electronic device (which captures the screenshot) and a second electronic device (which obtains a shared screenshot from another electronic device, such as through the network connection) (Fig. 4 and para 29, 33-36, 46, 50, 60 – screen shot sharing comprising metadata).
Regarding claim 3, “wherein the QR code information of the first screen shot image and the first screen shot image are uploaded to a third party server together” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Amrutkar para 84 teaches server generates a response can include a QR code such that a person of ordinary skill in the art would have reasonably inferred that any algorithm and/or computer code may be used to capture a screen shot, or convert the current status of application to string, QR code. Furthermore, Amrutkar para 37 teaches a server 120 stores image information database an image information database server 120 that maintains one or more databases of correspondence between users and/or user devices 102 with which a particular presentation device 110 is associated (e.g., a database entry that includes a user identifier corresponding to a user account associated with user device 102, an image identifier corresponding to an image in a sequence of images being presented on presentation device 110, and metadata or any other suitable image information corresponding to the image being presented on presentation device 110), a content delivery server 120 that determines which content to cause to be presented by the particular presentation device 110, a content delivery server 120 that provides metadata or other image information corresponding to media content being displayed by presentation device 110, and/or any other suitable servers for performing any suitable functions of the mechanisms described herein.
Regarding claim 4, “wherein the processor is further configured to execute the computer instructions to cause the smart television to: transmit the first screen shot image to the smart terminal according to a transmission protocol between the smart terminal and the smart television in response to a selection on the screen shot share bar” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Amrutkar para 55-57 teaches client devices communicate using an established protocol for communication (e.g., client application can be loaded on any suitable user device, such as a smartphone, a tablet computer, a wearable computer, etc. Once the client application is loaded, the client application can initiate presentation device discovery in some implementations. For example, presentation device discovery can be initiated on a network to which the user device is connected. In a more particular example, the client application can cause the user device to search for presentation devices on a network (e.g., a Wi-Fi network) utilizing the Discovery And Launch (DIAL) protocol. In another more particular example, a full discovery protocol can be executed that causes the computing device to send a User Datagram Protocol (UDP) multicast message on a network to which the user device is connected. In some implementations, the UDP can include an M-Search message directed to presentation devices, such as digital media renderers and/or digital media servers, digital media players, or any other suitable presentation device that outputs, processes, and/or presents media content. In some implementations, the UDP multicast message can include an address of the device sending the message (e.g., the network address of the user device), and can include a time period during which replies are to be sent. Such a time period can be any suitable time period, such as one second, two seconds, etc., and can be set based on any suitable factors. As another example, presentation device discovery can be initiated to determine whether presentation devices are in a proximity of the user device. In another more particular example, the client application can execute a BLUETOOTH Service Discovery Protocol (SDP) and/or any other suitable SDP that allows a device to discover other devices through a short-range connection.
Regarding claim 5, “wherein the processor is further configured to execute the computer instructions to cause the smart television to: present recommended content associated with the first object on the graphical user interface, the recommended content comprises content matched with the first object, a profile of the recommended content and/or a resource or type of the recommended content” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Amrutkar para further teaches presenting supplemental content matched with screen shot metadata wherein the mechanisms can store the image-related information along with user identifying information associated with a user device in an image database. This can, for example, allow the user to review and/or navigate through image-related information via a generated user interface at a later time, where a user-selected portion of the user interface can provide the user with an opportunity to review additional or supplemental content obtained using the image-related information. This can also, for example, allow the user to share saved image-related information corresponding to images of interest that were presented on the media presentation device with other users (e.g., users that are connected in a social sharing service with the user of the user device). 
Regarding claim 6, “wherein the processor is further configured to execute the computer instructions to cause the smart television to: present a plurality of option bars available for selection on the graphical user interface, and in response to a selection on a first option bar among the option bars, activating a service or an application associated with the first option bar” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Kim para 109-111, 157-171 further teaches presented associated captured screen application menus such as sharing or selecting from a plurality of screen shots or a menu of related applications for sharing such as email, Facebook, Twitter (e.g., in response to user input s1720, image display apparatus receives and processes a capture command (para 160-161) and capture predetermined image 220 from a broadcast channel or DVR to then present capture related object 2010 and a capture function related menu item 2011,2110 (para 161-165 captured image corresponds to a screen shot). 
Regarding claim 7, “wherein the option bars comprise a content option bar, the content option bar comprises an application navigation bar configured to present an application icon or an application name, and a display bar configured to display a content region recommended by the application” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Kim para 110-111, 157-171 further teaches presented associated captured screen application menus such as sharing or selecting from a plurality of screen shots or a menu of related applications for sharing such as email, Facebook, Twitter (e.g., If the predetermined screen is being used, step S550 of performing the operation may include capturing the predetermined screen and displaying a menu item for memo input to in some regions of the display 151.)
Regarding claim 8, “wherein the application is any one of a webpage application, a video application, a TV program application and a shopping application” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Kim para 109-110 teaches capturing the predetermined screen and displaying a menu item for memo input to in some regions of the display 151. When pressure greater than the reference value is detected when the user uses a predetermined service or function such as web surfing, album viewing, social network service, various settings, etc., the controller 180 may control capturing of a screen and display of memo tool menus on the display 151 such that the user inputs a memo on the captured image.
Regarding the method claims 9-16, the claims are grouped and rejected with the apparatus claims 1-8 because the elements of the apparatus and steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the elements of the apparatus claims are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 

Conclusion
See prior art made of record but not relied upon Lin; Lanjia US 20190065032 A1; Shang; Xiuyuan et al. US 20160182948 A1 which was previously cited for enabling two electronic devices to share screen shots and associated metadata obtained at a television device 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421